Citation Nr: 1722501	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  12-23 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for chronic myelogenic leukemia (CML), claimed as chronic lymphocytic leukemia (CLL), to include as due to exposure to herbicide agents. 


REPRESENTATION

Appellant represented by:	Larry Knopf, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel
INTRODUCTION

The Veteran served in active duty from February 1966 to February 1968 with verified service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in November 2010 by the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama, which denied service connection for chronic myelogenic leukemia, claimed as chronic lymphocytic leukemia.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in September 2013.  The hearing transcript is associated with the Veteran's paperless claims file.

The Board remanded the claim for further development of the record in December 2014. 


FINDINGS OF FACT

1. The Veteran had service in the Republic of Vietnam during the Vietnam era, and exposure to herbicide agents is presumed.

2. CML is not recognized by VA as causally related to exposure to herbicide agents used in Vietnam.

3. Service treatment records do not indicate that the Veteran had leukemia and there is no evidence of continuity of this condition between discharge from service and the present, nor was any such leukemia documented within one year of his discharge from service in February 1968. 

4. The preponderance of the probative evidence is against an etiological relationship between the Veteran's CML and service.
CONCLUSION OF LAW

The criteria for service connection for chronic myelogenous leukemia are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93 ; 38 C.F.R. § 3.159 (2016).  The VCAA applies to the instant claim. 

The duty to notify was satisfied in this case by a January 2010 letter.  The claim was last readjudicated in November 2016. 

VA has also fulfilled its duty to assist.  VA obtained the Veteran's service treatment records (STRs) and post-service treatment records.  

The Board previously remanded the claim to obtain an appropriate VA examination to address the etiology of the claimed disability on appeal.  The Veteran was afforded a VA examination in September 2016.  The Board finds that the clinical observations and opinions are adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and provides sufficient medical opinion with rationale so as to allow the Board to make a fully informed determination. Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

The record reflects that at the September 2013 hearing the undersigned explained the issue, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2), nor have they identified any prejudice in the conduct of the hearing.

As VA has satisfied its duties to notify and assist the Veteran, the Board will proceed to review and decide the claim based on the evidence that is of record.

II. Service Connection - Merits of the Claim

The Veteran contends that his chronic myelogenous leukemia (CML) and/or chronic lymphocytic leukemia (CLL), however diagnosed, is related to his service and, in particular, to his service in Vietnam where he was exposed to herbicide agents.  

Service connection may be granted for a disability resulting from disease or injury incurred in active service and for in-service aggravation of a preexisting injury or disease. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

With respect to the first element of a service connection claim (i.e., the presence of a current disability), the Board remanded this matter in December 2014 in order to clarify the Veteran's leukemia diagnosis.  In this regard, the Veteran has asserted that he was diagnosed with CLL, which is a presumptive disease under 38 C.F.R. § 3.309(e).  VA treatment notes dated November 24, 2009, show that physicians reviewing the Veteran's peripheral smear believed it to be "most consistent with CML and the % blasts less than 5% and the wbc [white blood cell count] 166k is due to infection."  A VA treatment note dated December 22, 2009, reflects that the Veteran was given a "new diagnosis of CML."  A March 2010 VA hemic disorder compensation and pension examination diagnosed the Veteran as being in the "[c]hronic phase of chronic myelogenous leukemia."  VA Treatment records dated September 2012, January 2013, and May 2013 show a diagnosis of CML. 

However, VA education discharge notes dated December 16 and 22, 2009, list the Veteran's diagnosis as "Chronic Lymphoid Leukemia."  A VA progress note dated December 22, 2009, contains a "PROBLEM LIST" with an entry for "Chronic Lymphoid Leukemia, without mention of Having Achieved Remission."  An August 2013 VA treatment report's section titled "Active Problems" has entries for "Chronic myeloid leukemia in remission" and "Chronic Lymphoid Leukemia, without mention of Havi [remaining entry cut off]."

In order to resolve the questions surrounding the Veteran's leukemia diagnosis, the Board obtained a VA medical examination/opinion in September 2016.  The VA examiner confirmed that the Veteran had, in fact, been diagnosed with CML only; this conclusion was based on his review of the medical records and bone marrow biopsy results ("I have reviewed his bone marrow biopsy results and his diagnosis clearly was only that of CML.").  The Board finds the VA opinion to be highly probative as to the issue of diagnosis because it was offered by a physician who reviewed the Veteran's medical history/diagnostics and provided a rationale consistent with other evidence of record. 

Accordingly, the Veteran's current diagnosis for purposes of this analysis is chronic myelogenous leukemia; element (1) has thus been satisfied. 

With respect to element (2), an in-service incurrence, the Veteran has asserted that his conditions are due to exposure to toxic herbicide agents in service.  His service records show that he served in the Republic of Vietnam from September 12, 1966, to September 11, 1967, and therefore his exposure to herbicides is presumed. 38 C.F.R. § 3.307 (a)(6)(iii).

With respect to element (3), a nexus between the current conditions and service, the applicable regulations further provide that certain conditions are presumed to be associated with herbicide exposure.  These conditions are found in 38 C.F.R. § 3.309 (e), and include all chronic B-cell leukemias, including chronic lymphocytic leukemia (CLL) and hairy-cell leukemia, among others.  However, CML is not among the listed conditions.

In the most recent Notice published in the Federal Register, the Secretary of VA (Secretary) reported that the National Academy of Sciences (NAS) found inadequate or insufficient evidence to determine whether an association exists between any cancers for which a VA presumption has not already been established, including any leukemia, apart from chronic lymphocytic leukemia, and herbicide exposure.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2014.  The type of leukemia claimed by the Veteran -CML-is distinct from the type for which a presumption of service connection has been established. 

In short, the condition claimed by the Veteran is not among those presumed to be associated with herbicide exposure in service.  Notwithstanding the above, the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation, when all the evidence establishes that the disease was incurred in service. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board has therefore also considered the Veteran's claim on a direct service-connection basis but finds that there is no competent evidence of record to establish any etiological relationship between the Veteran's active military service, including in-service exposure to herbicide agents and his CML.  

In this regard, the evidence does not show any symptomatology related to CML in-service or for many years after service.  In fact, it was not until 2009, approximately 41 years after he completed his military career, that the Veteran was first diagnosed with CML.  The Veteran also does not allege, and the evidence of record does not otherwise indicate, that he incurred his CML in-service or that CML symptoms were continuous after service.  Thus, the evidence does not support a finding that CML had its onset in-service or is related to active duty service based on continuity of symptomatology.

Perhaps the most probative evidence against the Veteran's claim, however, is the September 2016 VA opinion.  Indeed, the VA examiner opined that the Veteran's CML was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury (i.e., herbicide agents exposure).  The VA physician reasoned that CML was not associated with Agent Orange exposure and that this disease was more common in those who were older, such as the Veteran, and/or those who were overweight, had a history of radiation, pesticide, or benzene exposure, and/or those with low immunity (due to HIV/AID), and/or inflammatory bowel disease.  The examiner also noted that CML was an "acquired" disorder and that the family history was expected to be negative, as it was in the Veteran's case. 

The Board finds the September 2016 VA opinion to be highly probative as to the issue of nexus, as it was based on a thorough review of the Veteran's service records, his medical history, and physical examination of the Veteran, and it was supported by a sound medical rationale.  There are no medical opinions of record to the contrary.  

The Board has considered the Veteran's own statements/testimony made in support of his claim.  However, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the relationship between the Veteran's diagnosed conditions and herbicide exposure in service falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Therefore, his statements cannot support a link between the claimed conditions and service.

For these reasons, the overall weight of the evidence is against a finding that CML is etiologically related to service, and therefore service connection is not warranted.


ORDER

Entitlement to service connection for chronic myelogenous leukemia is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


